DETAILED ACTION
1.	Claims 17-19 and 23-38 are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 27 is objected to because of the following informalities: 
In claim 27, “the stream advancement bar portion” lacks antecedent basis and should recite “a stream advancement bar portion” or “the stream advancement bar”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 17, 18, 23-26, 28-33, 35, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupnik et al. (US 2007/0060798 A1) and further in view of Oami (WO 2007/136138 A1).



	In regard to claim 17, Krupnik discloses a system for controlling a display of an image stream, comprising: 
a storage configured to store the image stream, the image stream comprising image frames of at least a portion of a gastrointestinal tract captured by an imaging device included in an imaging capsule, a processor; and a memory storing instructions which, when executed by the processor, cause the system to: (Paragraph 0023, Paragraph 0024 lines 1-4, Paragraph 0025, and Paragraph 0029, and Paragraph 0030 lines 1-2: system including storage, processor, and memory with instructions for carrying out the methods, where the storage can receive an image stream from an image capsule for storage, where the images of the image stream include a GI tract or other tract); 
display to a user at least a portion of the image stream on a screen (Fig. 2 element 210 and Paragraph 0032 lines 7-9: streaming display of data stream); 
determine a frame sequence of interest in the image stream, the frame sequence of interest comprising at least two consecutive image frames from the image stream which have yet to be displayed to the user (Paragraph 0032 lines 18-25, Paragraph 0033 lines 5-9, Paragraph 0035, Paragraph 0037 lines 18-31, Paragraph 0057, and Paragraph 0058: points of interest including plural frames are identified).
While Krupnik teaches display to a user at least a portion of the image stream on a screen and a frame sequence of interest in the image stream, they fail to show the provide an alert using a marker on the screen, the alert displayed to the user beginning at a predefined time duration before a first frame of said frame sequence is displayed on the screen, as recited in the claims.  Oami teaches an image stream and displaying an image stream similar to that of Krupnik.  In addition, Oami further teaches 
(Pg. 8 lines 19-25 (“Here, an event refers to an event in which some change has occurred in the content, such as signal, meaning (meaning of the content itself, or meaning to the user), and content. This is particularly the point where a change suitable for the user to start viewing has occurred. A topic change point (scene change) is a representative example, but it is not limited to this. For example, it may be a bookmark point given by the user or another person, or a point indicating the start of a highlight scene”), Pg. 8 lines 35-48 (“The event signal generation means 12 compares the content time information output from the content reproduction means 10 with the event time information. Then, when one of the time in the event time information is sufficiently close to the content time information, an event signal is output to the event notification means 103. Various methods can be used as a method of determining whether or not the vehicle is close. For example, an event signal may be output when the time difference becomes smaller than a threshold value. The threshold value at this time may be a fixed threshold value or a threshold value that is adaptively changed. ; ^ Considering the playback speed of the content, if the threshold value is changed in proportion to the playback speed, the time from when the event signal is output until the content actually reaches the event point is made constant. Can keep. For example, if the playback speed of the content is fast (such as fast-forward), the threshold is set to 10 seconds, and the threshold for normal playback speed is set to 5 seconds. If the playback speed in the fast case is twice the normal speed, it will play back as fast as 10 seconds until the event time, so the time to the event is actually 5 seconds”), Pg. 10 lines 10-13 (“In addition, there is a means for inputting the event signal output from the event signal generating means 1 2, and when the event signal is input, it is generated or selected at a predetermined special effect or on the spot at random. Special effects are inserted into the content and displayed”), and Pg. 10 lines 18-19 (“There are effects such as superimposing some kind of graphics”)).   
It would have been obvious to one of ordinary skill in the art, having the teachings of Krupnik and Oami before him before the effective filing date of the claimed invention, to modify the display to a user at least a portion of the image stream on a screen and a frame sequence of interest in the image stream taught by Krupnik to include the outputting a notification, by superimposing a graphic on an image stream, to indicate that an event in the image stream is approaching, where the graphic is output when a time difference between the current playback time and the time of the event becomes smaller than a threshold of Oami, in order to obtain provide an alert using a marker on the screen, the alert displayed to the user beginning at a predefined time duration before a first frame of said frame sequence is displayed on the screen.  It would have been advantageous for one to utilize such a combination as it becomes easier for the user to select the location of an event (in an image stream), as suggested by Oami (Pg. 6 line 39 (“it becomes easier for the user to select the location of an event”)).

In regard to claim 18, Krupnik discloses wherein the frame sequence of interest includes candidate frames which depict a pathology candidate, and wherein the instructions, when executed by the processor, further cause the system to determine the frame sequence of interest by: analyzing the image stream to locate the pathology candidate; and selecting at least one group of image frames showing the pathology candidate, such that the at least one group defines the frame sequence of interest (Paragraph 0032 lines 18-25, Paragraph 0033 lines 5-9, Paragraph 0035, and Paragraph 0037 lines 18-31: points of interest including plural frames are identified including a pathological condition).

In regard to claim 23, the combination of Krupnik and Oami further discloses wherein the alert, which is displayed to the user beginning at the predefined time duration before the first frame of the (All cited portions and explanations of Krupnik and Oami from the rejection of claim 17 are incorporated herein. The graphic is superimposed when the predetermined threshold is reached and not before).

In regard to claim 24, the combination of Krupnik and Oami further discloses wherein the alert displayed to the user is displayed in a portion of the screen separate from any other display element on the screen (All cited portions and explanations of Krupnik and Oami from the rejection of claim 17 are incorporated herein. The graphic is superimposed on the image stream and separate from any other display element (e.g. separate from element 230 which can be considered the ‘any other display element’) on the screen). 

In regard to claim 25, Krupnik discloses wherein the instructions, when executed by the processor, further cause the system to display on the screen a stream advancement bar configured to show a display progression of the image stream (Fig. 2 element 230, Paragraph 0034 lines 1-4, and Paragraph 0071 lines 22-25: time bar with cursor indicating the displayed image frame in relation to the entire image stream). The combination of Krupnik and Oami further discloses wherein the alert displayed to the user is displayed in a portion of the screen separate from the stream advancement bar (All cited portions and explanations of Krupnik and Oami from the rejection of claim 17 are incorporated herein. The graphic is superimposed on the image stream and therefore would be separate from the time bar).

In regard to claim 26, Krupnik discloses wherein the instructions, when executed by the processor, further cause the system to: in response to a user engagement of a first side of the stream (Paragraph 0034: user can reposition the cursor along the time bar to alter the start position thereby if the user moves the cursor to a first side of the bar, the stream will move backward and if they move the cursor to a second side of the bar, the stream will advance forward. The cursor indicates the displayed image frame in relation to the entire image stream and therefore will indicate if it is returning backward (e.g. moved to a position that is before) and if it is advancing forward (e.g. moved to a position that is later)).

In regard to claim 28, Krupnik discloses wherein the instructions, when executed by the processor, further cause the system to: display on the screen a frame rate control interface (Fig. 2 and Paragraph 0034 lines 5-6: fast-forward and rewind buttons). The combination of Krupnik and Oami further discloses wherein the frame rate control interface is displayed on the screen separately from the stream advancement bar and from the alert (All cited portions and explanations of Krupnik and Oami from the rejection of claims 17 and 25 are incorporated herein. The graphic is superimposed on the image stream and therefore would be separate from the fast-forward and rewind buttons).

In regard to claim 29, Krupnik discloses wherein the frame rate control interface comprises a first interface configured to set an advance forward display frame rate and a second interface configured to set a return backward display frame rate, wherein the first interface is separate from the second interface (Fig. 2 and Paragraph 0034 lines 5-6: fast-forward and rewind buttons that are each separate buttons).

(Paragraph 0034 lines 4-8: the buttons allow the user to fast-forward and rewind the image stream and therefore in response to a user selecting these buttons, the image stream will fast-forward or rewind). 

In regard to claim 31, Krupnik discloses wherein the first user engagement and the second user engagement include at least one of: placement of a pointer without clicking, placement of a pointer with clicking, or touching the screen (Paragraph 0025 lines 7-11 and Paragraph 0034 line 12: displayed buttons are typically selected through some kind of input device. A mouse is a typical input device for a personal computer. Krupnik discloses the use of a mouse as input device).

In regard to claim 32, Oami further discloses wherein the instructions, when executed by the processor, further cause the system to determine that the beginning of the predefined time duration has been reached based on a advance forward display frame rate (Pg. 8 lines 35-48 (“The event signal generation means 12 compares the content time information output from the content reproduction means 10 with the event time information. Then, when one of the time in the event time information is sufficiently close to the content time information, an event signal is output to the event notification means 103. Various methods can be used as a method of determining whether or not the vehicle is close. For example, an event signal may be output when the time difference becomes smaller than a threshold value. The threshold value at this time may be a fixed threshold value or a threshold value that is adaptively changed. ; ^ Considering the playback speed of the content, if the threshold value is changed in proportion to the playback speed, the time from when the event signal is output until the content actually reaches the event point is made constant. Can keep. For example, if the playback speed of the content is fast (such as fast-forward), the threshold is set to 10 seconds, and the threshold for normal playback speed is set to 5 seconds. If the playback speed in the fast case is twice the normal speed, it will play back as fast as 10 seconds until the event time, so the time to the event is actually 5 seconds”)). Accordingly, the combination of Krupnik and Oami further discloses wherein the instructions, when executed by the processor, further cause the system to determine that the beginning of the predefined time duration has been reached based on the advance forward display frame rate.

In regard to claim 33, Krupnik discloses wherein a size of the frame rate control interface on the screen is a fraction of a display area of the image stream on the screen (Fig. 2). Krupnik does not specifically disclose that it is in a range of 1/10 to 1/3. However, utilizing a size that is in a range of 1/10 to 1/3 of the display area of the image stream would be obvious to try as to not obscure an area of focus (display area of image stream) while still effectively providing controls (frame rate control interface) for manipulating the image stream. 

In regard to claim 35, Krupnik discloses wherein the instructions, when executed by the processor, further cause the system to display on the screen a playback control interface, wherein the playback control interface is displayed on the screen separately from the frame rate control interface and from the stream advancement bar (Fig. 2 and Paragraph 0034 lines 4-8: play button that is separate from the time-bar and separate from the fast-forward and rewind buttons). The combination of Krupnik  (All cited portions and explanations of Krupnik and Oami from the rejection of claims 17, 25, and 28 are incorporated herein. The graphic is superimposed on the image stream and therefore would be separate from the fast-forward button, rewind button, play button, and time bar).

In regard to claims 37 and 38, method claims 37 and 38 correspond generally to system claims 17 and 23, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.

5.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupnik et al. (US 2007/0060798 A1), Oami (WO 2007/136138 A1), and further in view of Taniguchi (US 2014/0303435 A1). 

In regard to claim 19, Krupnik and Oami fail to show the determine that a group of frames in the image stream comprises the frame sequence of interest by: selecting at least one group of consecutive frames associated with parameters larger than a threshold value, wherein the parameters are indicative of at least one of a speed or a movement of the imaging capsule in the gastrointestinal tract, as recited in the claims.  Taniguchi teaches an image capsule and image stream similar to that of Krupnik and Oami.  In addition, Taniguchi further teaches 
determine that a group of frames in an image stream comprises a frame sequence of interest by: selecting at least one group of consecutive frames associated with parameters larger than a threshold value, wherein the parameters are indicative of at least one of a speed or a movement of an imaging capsule in the gastrointestinal tract (Paragraph 0003, Paragraph 0128, Paragraphs 0129, Paragraph 0130, Paragraph 0135, Paragraphs 0138, Paragraphs 0143, and Paragraph 0145: feature data related to movement and/or speed of capsule between images greater than a predetermined reference value are marked as careful observation).
It would have been obvious to one of ordinary skill in the art, having the teachings of Krupnik, Oami, and Taniguchi before him before the effective filing date of the claimed invention, to modify the Krupnik and Oami to include the determine that a group of frames in an image stream comprises a frame sequence of interest by: selecting at least one group of consecutive frames associated with parameters larger than a threshold value, wherein the parameters are indicative of at least one of a speed or a movement of an imaging capsule in the gastrointestinal tract of Taniguchi, in order to obtain wherein the instructions, when executed by the processor, further cause the system to determine that a group of frames in the image stream comprises the frame sequence of interest by: selecting at least one group of consecutive frames associated with parameters larger than a threshold value, wherein the parameters are indicative of at least one of a speed or a movement of the imaging capsule in the gastrointestinal tract.  It would have been advantageous for one to utilize such a combination as improving an observation efficiency, as suggested by Taniguchi (Paragraph 0145).  

6.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupnik et al. (US 2007/0060798 A1), Oami (WO 2007/136138 A1), and further in view of Johansson et al. (US 2014/0059432 A1).

In regard to claim 27, while Krupnik teaches the stream advancement bar (time line bar), they fail to show the display a line in the stream advancement bar portion; store a frame location in the image stream at which the user paused the display of at least the portion of the image stream; and in response to a user engagement of the line in the stream advancement bar, revert the display of at least 
display a line in a stream advancement bar portion; store a frame location in an image stream at which the user paused a display of at least the portion of the image stream; and in response to a user engagement of the line in the stream advancement bar, revert the display of at least the portion of the image stream to the stored frame location in the image stream (Fig. 1, Fig. 6, Paragraph 0018, Paragraph 0021, Paragraph 0023, Paragraph 0025, Paragraph 0036, Paragraph 0039, Paragraph 0051, Paragraph 0052, and Paragraphs 0059-0061: time when paused is recorded and provided as a line in a bar which can be selected in order to play the stream from the stored paused location).   
It would have been obvious to one of ordinary skill in the art, having the teachings of Krupnik, Oami, and Johansson before him before the effective filing date of the claimed invention, to modify Krupnik to include the display a line in a stream advancement bar portion; store a frame location in an image stream at which the user paused a display of at least the portion of the image stream; and in response to a user engagement of the line in the stream advancement bar, revert the display of at least the portion of the image stream to the stored frame location in the image stream of Johansson, in order to obtain wherein the instructions, when executed by the processor, further cause the system to: display a line in the stream advancement bar portion; store a frame location in the image stream at which the user paused the display of at least the portion of the image stream; and in response to a user engagement of the line in the stream advancement bar, revert the display of at least the portion of the image stream to the stored frame location in the image stream.  It would have been advantageous for one to utilize such a combination as resuming content at a later time from a point in which playback was paused, as suggested by Johansson (Paragraph 0002 lines 10-12). 

34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupnik et al. (US 2007/0060798 A1), Oami (WO 2007/136138 A1), and further in view of Wang et al. (US 2013/0311885 A1).

In regard to claim 34, while Krupnik teaches the display area of the image stream and the frame rate control interface, they fail to show the wherein the display area of the image stream is centered on the screen and the frame rate control interface is displayed in a periphery of the screen, as recited in the claims.  Wang teaches a display area of the image stream and a frame rate control interface similar to that of Krupnik.  In addition, Wang further teaches 
a display area of an image stream is centered on a screen and a frame rate control interface is displayed in a periphery of the screen (Fig. 6B and Paragraph 0038).
It would have been obvious to one of ordinary skill in the art, having the teachings of Krupnik, Oami, and Wang before him before the effective filing date of the claimed invention, to modify the display area of the image stream and the frame rate control interface taught by Krupnik to include the a display area of an image stream is centered on a screen and a frame rate control interface is displayed in a periphery of the screen of Wang, in order to obtain wherein the display area of the image stream is centered on the screen and the frame rate control interface is displayed in a periphery of the screen.  It would have been advantageous for one to utilize such a combination as maximizing the main display area would have been obtained, as suggested by Wang (Paragraph 0038 lines 5-7). 



36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupnik et al. (US 2007/0060798 A1), Oami (WO 2007/136138 A1), and further in view of Taniguchi (US 2014/0303435 A1) and Weng et al. (US 2007/0211928 A1). 

In regard to claim 36, Krupnik and Oami fail to show the wherein in determining the frame sequence of interest, the instructions, when executed by the processor, cause the system to: access, for each image frame of the image stream, parameters indicative of at least one of a speed or a movement of the imaging capsule in the gastrointestinal tract; perform area beneath curve computations based on the parameters; and select a group of images from the image stream as the frame sequence of interest based on the area beneath curve computations, as recited in the claims.  Taniguchi teaches an image capsule and image stream similar to that of Krupnik and Oami.  In addition, Taniguchi further teaches 
access, for each image frame of an image stream, parameters indicative of at least one of a speed or a movement of an imaging capsule in a gastrointestinal tract; perform computations based on the parameters; and select a group of images from the image stream as the frame sequence of interest based on the computations (Paragraph 0003, Paragraph 0128, Paragraphs 0129, Paragraph 0130, Paragraph 0135, Paragraphs 0138, Paragraphs 0143, and Paragraph 0145: feature data related to movement and/or speed of capsule between images greater than a predetermined reference value are marked as careful observation).
It would have been obvious to one of ordinary skill in the art, having the teachings of Krupnik, Oami, and Taniguchi before him before the effective filing date of the claimed invention, to modify the Krupnik and Oami to include the access, for each image frame of an image stream, parameters indicative of at least one of a speed or a movement of an imaging capsule in a gastrointestinal tract; perform computations based on the parameters; and select a group of images from the image stream as the frame sequence of interest based on the computations of Taniguchi, in order to obtain wherein in (Paragraph 0145).
While Krupnik, Oami, and Taniguchi teaches wherein in determining the frame sequence of interest, the instructions, when executed by the processor, cause the system to: access, for each image frame of the image stream, parameters indicative of at least one of a speed or a movement of the imaging capsule in the gastrointestinal tract; perform computations based on the parameters; and select a group of images from the image stream as the frame sequence of interest based on the computations, they fail to show the area beneath curve computations, as recited in the claims.  Weng teaches determine interest similar to that of Krupnik.  In addition, Weng further teaches  
utilizing computations including area beneath curve computations (Paragraph 0103 lines 1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Krupnik, Oami, Taniguchi, and Weng before him before the effective filing date of the claimed invention, to modify the wherein in determining the frame sequence of interest, the instructions, when executed by the processor, cause the system to: access, for each image frame of the image stream, parameters indicative of at least one of a speed or a movement of the imaging capsule in the gastrointestinal tract; perform computations based on the parameters; and select a group of images from the image stream as the frame sequence of interest based on the computations  taught by Krupnik, Oami, and Taniguchi to include the utilizing computations including area beneath curve computations of Weng, in order to obtain wherein in determining the frame sequence of interest, the instructions, when executed by the processor, cause the system to: access, for each image frame of the image stream, parameters .

Response to Arguments
9.	The arguments filed 10/15/2021 have been full considered but are moot in view of the claim amendments and new grounds of rejections.

 Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173